Citation Nr: 1226626	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-40 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1965 to December 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2005, a statement of the case was issued in May 2005, and a substantive appeal was timely received in December 2005.  

In May 2006 and in August 2010 the Veteran failed to report for a Board hearing.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.

In November 2007 and in June 2011, the Board remanded the issues of service connection for posttraumatic stress disorder (PTSD), and entitlement to service connection for alcohol abuse with residual seizure disorder, to include as secondary to PTSD.  A rating decision in June 2011 granted entitlement to service connection for PTSD and a rating decision in April 2012 granted entitlement to service connection for alcohol abuse in remission as secondary to PTSD.  The April 2012 rating decision did not grant a separate evaluation for alcohol abuse because it considered part of the symptoms to be related to the service-connected PTSD.  For these reasons alcohol abuse was added to the PTSD and the issue was recharacterized as PTSD with a history of alcohol abuse in remission.  

Additional development remains necessary as to the issue of entitlement to service connection for seizure disorder, to include as secondary to a service-connected disability.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the remand in June 2011, the Board instructed that the Veteran be afforded a VA neurological examination and if it is determined that there is an etiological relationship between his alcoholism and PTSD, the examiner should provide an opinion whether it is at least as likely as not that the Veteran manifests a seizure disorder that is associated with his prior alcoholism.  As noted above, subsequent to the Board's remand the Veteran was granted service connection for PTSD and alcoholism as secondary to PTSD.  As for the seizure disorder, on VA examination in June 2011, the examiner concluded that the seizure disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner asserted that there is no diagnosis of seizures related to alcohol abuse in the claims folder or electronic records.  The examiner noted that the seizure disorder has been linked to various and sundry causes in the claims folder to include alcohol, normal pressure hydrocephalus (NPH), obstructive hydrocephalus due to falls or bleeds.  The examiner concluded that it is less likely than not that the seizure disorder can be directly attributed to alcohol and PTSD.  This opinion is inconsistent because the examiner concluded that a seizure disorder is less likely attributable to alcohol; however, the examiner indicated that the record shows that the seizure disorder has been linked to alcohol.  Further, while the examiner noted that there is no diagnosis of seizures related to alcohol in the claims folder, on VA examination in September 2003 the diagnosis was history of alcohol abuse with non-service-connected residuals of a seizure disorder.  VA records in April 2012 also show a diagnosis of seizure disorder secondary to past alcohol abuse.  For these reasons the opinion is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons a new VA examination is warranted to determine whether the Veteran's seizure disorder is secondary to a service-connected disability, to include history of alcohol abuse.  

Secondary service connection may be established for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2006, 2011).  Secondary service connection may also be established for any increase in severity of the nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease. 38 C.F.R. § 3.310(b) (2011).  The Board notes that in October 2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen v. Brown, 7 Vet. App. 439 (1995) except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. 
§ 3.310(b).  As the Veteran's claim was received in July 2003, prior to the effective date of the revised 38 C.F.R. § 3.310, both versions may be applicable.  

Prior to any examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Ensure VCAA compliance on the claim of entitlement to service connection for a seizure disorder, to include as secondary to a service-connected disability.

3. The Veteran should be scheduled for a VA examination with an appropriate examiner, other than the one who conducted the VA examination in September 2011.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  

The examiner is asked to address the following questions: 

A.  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's seizure disorder is proximately due to, or the result of, his service-connected alcohol abuse or the service-connected PTSD?  

B.  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's seizure disorder is aggravated by his service-connected alcohol abuse or the service-connected PTSD?  

* If it is found that the seizure disorder is aggravated by a service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

* If some of the increase in severity is due to natural progress of the seizure disorder, the examiner should identify the degree of increase in severity due to natural progression.  

* The examiner should comment on the significance of the diagnosis of alcohol abuse with non-service-connected residuals of a seizure disorder noted on VA examination in September 2003 and a diagnosis of seizure disorder secondary to past alcohol abuse shown in VA progress notes in April 2012.  

If the examiner cannot provide an opinion with regard to any of the above questions, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

4. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


